     Case: 1:16-cr-00329-SL Doc #: 450 Filed: 02/05/19 1 of 48. PageID #: <pageID>



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


UNITED STATES OF AMERICA,

         Plaintiff,                                Case No. 1:16-CR-00329

         v.
                                                   Judge Sara Lioi
EDWARD R. HILLS, et al.,

         Defendants.


              DEFENDANT DR. YAZAN AL-MADANI’S SENTENCING MEMORANDUM


I.       INTRODUCTION

         Defendant Dr. Yazan Al-Madani came to this country with ambition and a vision: to

make a better life for his family by dedicating himself to practicing dentistry. He was pursuing

that goal when the events of this case took hold. By numerous accounts, Dr. Al-Madani’s

connection with this case represents a discrete departure from the humble and compassionate

dentist upon whom his family, friends, and colleagues have come to depend. While he personally

disagrees with jury’s conclusions, Dr. Al-Madani respects the verdicts and does not question them

at this stage. In manners consistent with those general verdicts, he contests the loss amount and

other factors that suggest his involvement was more egregious that what it was and increase his

offense level beyond the intent of the Sentencing Guidelines. Respectfully and reserving all

objection to this conviction on appeal, Dr. Al-Madani submits this sentencing memorandum

under Local Rule 32.2(c) to outline his individual culpability and various mitigating factors.




                                           Page 1 of 48
     Case: 1:16-cr-00329-SL Doc #: 450 Filed: 02/05/19 2 of 48. PageID #: <pageID>



II.       SENTENCING STANDARD

          The district court must impose a sentence that is both procedurally and substantively

reasonable.1 To ensure procedural soundness, the Court must consider the factors in 18 U.S.C.

§ 3553(a). Those factors include the nature and circumstances of the offense; the defendant’s

history and characteristics; the purposes of sentencing; the United States Sentencing Guidelines;

any relevant policy statement by the sentencing commission; the need to avoid unwarranted

sentencing disparities; and the need to provide restitution for victims. To be substantively

reasonable, a sentence should be proportionate to the seriousness of the offense and the offender,

and should be “sufficient, but not greater than necessary” to comply with the sentencing

purposes set forth in § 3553(a)(2).2

          To the extent this Court must decide facts relevant to sentencing, those facts that increase

the offense level must be established by a preponderance of the evidence.3 With respect to

conspiracy offenses, individualized findings must be made regarding the scope of the conspiracy

and the duration and nature of each defendant’s participation in the scheme.4 “[P]articularized

sentencing is mandated, and ‘differentiation between coconspirators is required.’ ”5 As this

memorandum explains, important individual factors weigh in favor of leniency for

Dr. Al-Madani.




1   See Gall v. United States, 552 U.S. 38, 41 (2007).
2   See United States v. Musgrave, 647 F. App’x 529, 532 (6th Cir. 2016).
3   United States v. Woodside, 642 F. App’x 490, 494 (6th Cir. 2016).
4 United States v. Meachum, 27 F.3d 214, 217 (6th Cir. 1994) (remanding cases for sentencing for
failing to distinguish defendants’ respective involvement vis-a-via the entire conspiracy); see also
Woodside, 642 F. App’x at 497.
5   Id., quoting United States v. Jenkins, 4 F.3d 1338, 1347 (6th Cir. 1993).


                                                Page 2 of 48
    Case: 1:16-cr-00329-SL Doc #: 450 Filed: 02/05/19 3 of 48. PageID #: <pageID>



III.    DR. AL-MADANI’S PERSONAL HISTORY AND CHARACTERISTICS

        A.     After becoming a dentist in Jordan, his country of birth,
               Dr. Al-Madani came to the United States with his family to pursue
               more promising career opportunities.

        Yazan Al-Madani was born in Madaba, Jordan in 1978. His father was a barber, and his

mother was a school teacher. Growing up in Jordan, he excelled in his education. In his last year

of high school, Dr. Al-Madani ranked third out of thousands of Madaba students taking the

government-administered final exams. He continued on to higher education, all the way through

dental school at the University of Jordan. There he met the woman who became his wife,

Dr. Manal Sunna.6 After graduating in 2002, he started practicing dentistry—first in Jordan,

then in Saudi Arabia. He began with an internship at a refugee camp in Madaba. Later, he

worked seven days per week between three offices that served low-income populations. He also

treated many Bedouins, a minority, nomadic population living on the fringes of society. Four

years into his career, Dr. Al-Madani understood that remaining where he was would limit his

and his wife’s opportunities as dentists. Together they decided to relocate to the United States.

        Although he had practiced dentistry for years, Dr. Al-Madani’s transition to the United

States involved many steps. Amidst sitting for certification exams and taking advanced

restorative-dentistry courses, Dr. Al-Madani applied to programs where he could complete a

required residency. While awaiting his acceptance, he and Dr. Sunna got married, moved to

Saudi Arabia, and worked in dentistry together. After interviewing with several programs, he

successfully matched with MetroHealth and accepted a residency position. Dr. Al-Madani chose

MetroHealth largely because of the hospital’s well-regarded training program: residents there




6See Dr. Manal Sunna Letter, at Ex. 1(a). All letters in support of Dr. Yazan Al-Madani are
compiled and attached collectively as Ex. 1.


                                           Page 3 of 48
     Case: 1:16-cr-00329-SL Doc #: 450 Filed: 02/05/19 4 of 48. PageID #: <pageID>



had to learn how to handle a large number of patients, many of whom had severe oral-health

issues. The couple quickly picked up their lives and moved to Cleveland, Ohio. It is through that

residency program, and then later his faculty appointment at MetroHealth, that Dr. Al-Madani

came to interact with the other defendants in this case.

          B.     Dr. Al-Madani is a dedicated, hardworking dentist focused on
                 providing excellent care to as many patients as possible.

          In many respects, Dr. Al-Madani’s identity rests in his chosen vocation as dentist. It is

something in which he has invested great pride and satisfaction. Many of his co-workers,

including many who worked underneath him, describe him as someone unusually compassionate

and focused on patient care.7 He prioritized patients’ interests over all other considerations,

including the profitability of a given procedure. Many observers recount compelling stories about

Dr. Al-Madani—stories of him providing top-tier care to patients with little ability to pay8 and

working beyond normal hours to make sure each patient got the treatment he believed they

deserved.9 This desire to help those in need was reflected in his decision to invest and build

Buckeye Family Dental in Cleveland’s Old Brooklyn neighborhood, rather than in a wealthy

suburb. By opening a quality dentistry office where many others refused to go, Dr. Al-Madani

served an acute need in that community.10 It was born from his belief that all people, poor or

rich, deserve excellent dental care. He worked with patients without insurance who could not




7   See Colleague Letters, Ex. 1(c) – 1(ad).
8E.g., Buckner Letter, Ex. 1(d); Feldman Letter, Ex. 1(k); Bejjani Letter, Ex. 1(ae); Abdelhamid
Letter, Ex. 1(h); Rubadi Letter, Ex. 1(af).
9   E.g., Ghazal Letter, Ex. 1(c); King Letter, Ex. 1(e); Hong Letter, Ex. 1(j);
10See Old Brooklyn CDC Executive Director Letter, Ex. 1(ag); see also Global Cleveland Profile,
Ex. 2; City of Cleveland MBE Urban Professional Award, Ex. 3.


                                               Page 4 of 48
     Case: 1:16-cr-00329-SL Doc #: 450 Filed: 02/05/19 5 of 48. PageID #: <pageID>



afford the cost of his services. He also participated in an Ohio Department of Health initiative

through which his office provided free or reduced-cost services.11

         Dr. Al-Madani enjoyed his work, and his passion for dentistry transcended any single

patient. He wanted what was best for all patients. At MetroHealth, he took on many

responsibilities beyond providing patient care, including supervising and training residents,

chairing departmental committees, supporting the residency program’s accreditation, conducting

rounds, reviewing and completing patient charts, and giving lectures. He pushed for

departmental changes to improve patient care, such as reforming patient scheduling, hiring more

dental assistants, developing new workplace policies for prescribing narcotics, and expanding the

dentistry offices at MetroHealth’s Broadway location.12 As an attending, he gave much of his

time to residents as both a supportive outlet and clinical resource. Several practicing dentists

attribute their present professional success in significant part to Dr. Al-Madani’s kind

mentorship.13 He took great pride in their development and success as professionals upon leaving

MetroHealth.

         C.     Friends, co-workers, and fellow church members identify
                Dr. Al-Madani as a compassionate, caring man who prioritizes his
                family and faith over all other things.

         For as many people who vouch for Dr. Al-Madani’s dedication to dentistry, just as many

affirm his reputation as a loving husband and father. When not at work, Dr. Al-Madani spent

most of his remaining time with his family, particularly his wife, Dr. Sunna. They are proud




11   Ohio Dental Option Letter, Ex. 4.
12   See Al-Madani Email Regarding MetroHealth Satellite Expansion, Apr. 23, 2013, Ex. 5.
13See Ghazal Letter, Ex. 1(c) (Dr. Al-Madani personally paid for residents’ exam materials and
mentored them after-hours); Abumenneh Letter, Ex. 1(h); Al-Mashni Letter, Ex. 1(p); Ghreiwati
Letter, Ex. 1(u); Bukhari Letter, 1(x); Dawoud Letter, Ex. 1(ab); Haddaddeen Letter, Ex. 1(ac).


                                            Page 5 of 48
     Case: 1:16-cr-00329-SL Doc #: 450 Filed: 02/05/19 6 of 48. PageID #: <pageID>



parents of two children. His son is eight years old, while his daughter is two years old. Friends

and fellow family members attest to how central family is for Dr. Al-Madani. Before his

incarceration, Dr. Al-Madani’s non-working time was primarily spent being active with his wife

and children. At least 30 of the letters written in support of Dr. Al-Madani emphasize his bond

with his family.14 He has dedicated himself to his children’s physical, moral, and spiritual

upbringing, and they look up to him accordingly.

          Friends also know Dr. Al-Madani as a spiritual man.15 He is a lifelong Greek Orthodox

Christian. Growing up, he attended St. George in Madaba, Jordan. Since coming to the United

States, he has regularly attended St. George Antiochian Orthodox Christian Church.16 He

named his son specifically after St. George, a highly venerated saint, and he’s become the

godfather to five other children. Although the Al-Madanis live in a city with a strong public-

school system, they have sought private, religious schooling for their son.

IV.       NATURE AND CIRCUMSTANCES OF THE OFFENSE

          The offenses revolve around the conducting business at MetroHealth Dentistry in a

manner that enriched certain individuals. Dr. Al-Madani was charged with RICO Conspiracy,

Conspiracy to Commit Extortion Under Color of Official Right; Conspiracy to Commit Bribery

and Offer to Pay Health Care Kickbacks; Conspiracy to Commit Honest Services, Money, and

Property Mail Fraud and Wire Fraud; Bribery in Relation to a Federally Funded Program;

Money and Property Mail Fraud; Offering or Paying Kickbacks in Connection with Federal

Health Care Program; Conspiracy to Obstruct Justice; and False Statements to a Federal



14See Dr. Sunna Letter, Ex. 1(a); George Al-Madani Letter, Ex. 1(b); see also Exhibits 1(g)–
1(h), 1(m)–1(n), 1(q), 1(t), 1(x), 1(y), 1(ab), 1(ad)–1(ae), 1(ah)–1(ax).
15   See, e.g., Exhibits 1(a)–1(b), 1(g)–1(h), 1(n), 1(ae), 1(aj)–1(ak), 1(ap), 1(av), 1(az)–(ba).
16   Fr. Ojaimi Letter, Ex. 1(ap).


                                            Page 6 of 48
  Case: 1:16-cr-00329-SL Doc #: 450 Filed: 02/05/19 7 of 48. PageID #: <pageID>



Agency. He availed himself of his right to a jury trial, resulting in acquittal on four counts of

Money and Property Mail Fraud.

       Eight of the counts on which Dr. Al-Madani was convicted—Counts 1, 2, 3, 4, 8, 13, 28,

and 29—were for a type of conspiracy. Of the ten remaining counts resulting in a conviction:

           •   seven arose from a single pattern of paying kickbacks in connection with
               Medicaid, with each check constituting a separate count;

           •   two were for the solicitation of bribes from MetroHealth residency candidates
               Dr. Karadsheh and Dr. Yacoub; and
           •   and one was for giving a false statement to the FBI regarding a “finder’s fee.”

       Without diminishing the seriousness of the offenses for which the jury returned guilty

verdicts, these verdicts reflect Dr. Al-Madani’s criminal liability without reflecting the extent of

his culpability for each offense. His employment situation at MetroHealth—together with his

limited involvement—demonstrates that his primary focus was on patient care rather than self-

dealing at MetroHealth’s or its patients’ expense.

       Dr. Al-Madani’s position upon entering MetroHealth made him prone to misguided

acquiescence. He started at MetroHealth in 2007 as a resident dentist and recent immigrant. As

with other dentists who had committed to the program, he depended on his MetroHealth

position to support his H1-B visa. In the dentistry profession, a residency is a low-paying training

position that offers the prospect of continued employment (as an attending) for those high

performers the department chooses to retain. During his residency, Dr. Al-Madani worked to

prove that he was one of those high performers—to such an extent that Dr. Mathew Kirlough

asked him after only a few months whether he would stay as an attending. Dr. Al-Madani’s

family had taken the substantial risk of uprooting themselves to have the opportunity to practice

dentistry in America, and Dr. Al-Madani was determined to make that risk worthwhile. The

residency was his big break.


                                            Page 7 of 48
     Case: 1:16-cr-00329-SL Doc #: 450 Filed: 02/05/19 8 of 48. PageID #: <pageID>



          On the other end of the equation was Dr. Edward Hills, who was the head of

MetroHealth’s dentistry department when Dr. Al-Madani began his residency (and who later

ascended to hospital-wide leadership as COO and interim CEO). Dr. Hills had also been a

member of the Ohio State Dental Board. By any measure, Dr. Hills was the most acclaimed

member of MetroHealth’s dentistry department. Dr. Al-Madani always exercised his own

professional judgment in caring for patients, but his continued employment depended on

Dr. Hills’s approval of his performance and of him. And given Dr. Hills’s professional stature and

charisma, Dr. Al-Madani respected and trusted Dr. Hills as an authority. Unfortunately, only

with hindsight can Dr. Al-Madani appreciate the gravity of his mistake.

          Thanks to his hard work and Dr. Hills’s support, he became one of only a few full-time

MetroHealth attending dentists. Although Dr. Al-Madani went along with certain situations as

necessary to avoid a conflict with Dr. Hills, evidence never showed Dr. Al-Madani designing

schemes for his own personal gain.17 In many instances, he was unaware of the corrupt nature

behind Dr. Hills’s dealings, or at least the extent of them, until well after the fact.18 Besides the

disputed issue of whether Dr. Al-Madani wrongly received full-time pay for part-time work,

Dr. Al-Madani received no significant personal benefit from the schemes.19 Ultimately,

Dr. Al-Madani’s focus was on doing his job; everything else was peripheral. But in doing so, he

became a passenger on a train steered by others with more selfish ambitions.




17Even in the patient-referral scheme, Dr. Al-Madani’s involvement was limited. Evidence showed
that other defendants planned and organized that referral arrangement. See section V.E.4 below.
18   See section V.E below (addressing extent of Dr. Al-Madani’s involvement in each scheme).
19Dr. Al-Madani disputes that he worked less than the full-time hours he was obligated to work
for MetroHealth. See section V.C.3.b.ii below. Although the jury convicted him of Conspiracy to
Commit Hobbs Act Bribery, this factual issue was not decided by the jury’s general verdict.


                                             Page 8 of 48
     Case: 1:16-cr-00329-SL Doc #: 450 Filed: 02/05/19 9 of 48. PageID #: <pageID>



         Despite the multitude of schemes, the criminal activities did not endanger public safety or

welfare. No patients were harmed by the defendants’ activities, and patient care was not

compromised. (Quite to the contrary, the evidence showed that Dr. Al-Madani was a good,

highly productive dentist at MetroHealth who provided excellent treatment and also generated

cash receipts well beyond his compensation.)20 None of the activities involved violence or threats

of violence. Nothing Dr. Al-Madani did presented a threat to his patients or to the public. There

is no indication that, even if he is not deported, he poses any danger to the community going

forward. To the extent there were any economic losses, those losses were borne by MetroHealth,

not by any patients. Even then, the impact on MetroHealth’s own operations was minimal.

         Dr. Al-Madani understands the jury’s guilty verdicts mean he cannot escape his share of

responsibility. He could and should have made different choices along the way to distance

himself from what was happening. Yet his origins as a low-ranking resident and his passive

association with the corruption offenses should nonetheless reduce his share of culpability.

V.       UNITED STATES SENTENCING GUIDELINES

         Dr. Al-Madani respectfully disagrees with the presentence investigation report’s (PSR)

calculations under the United States Sentencing Guidelines (USSG). This memorandum

addresses them by individual subsections in the order they arise in the PSR. The Court’s

attention is particularly drawn to subsections V.C (loss), V.D (vulnerable victim), and V.E

(mitigating role) below. If the Court accepts the defense arguments only regarding these

particular subsections, the Guidelines calculation will be as stated below in Column 2:




20Alsaad Tr. 886:19–23, June 26, 2018 (Ex. 6); Connors Tr. 4181:12–4182:7, July 11 and 12,
2018 (Ex. 7); Elrawy Tr. 4742:9–11, July 13 and 16, 2018 (Ex. 8).


                                            Page 9 of 48
     Case: 1:16-cr-00329-SL Doc #: 450 Filed: 02/05/19 10 of 48. PageID #: <pageID>



                                                                          Dr. Al-Madani’s Position
                                         Presentence Investigation
                                                                          (premised on subsections
                                                  Report
                                                                                C, D, and E)
 Base offense level                                   12                             12
 More than one bribe, §2C1.1(a)(1)                    2                              2
 Loss under §2C1.1(b)(2) and                          14                             2
 §2B1.1(b)(1)
 High-level decision-making public                    4                               4
 official, §2C1.1(b)(3)
 Role in the offense, §3B1.2                          0                               -4
 Obstruction of justice, §3C1.1                       2                                2
 Vulnerable victim, §3A1.1(b)                         0                                0
 Total offense level                                  34                              18


         A.     Dr. Al-Madani’s offense conduct falls under the Guideline section for
                gratuities.

         As an initial matter, Dr. Al-Madani’s offense conduct falls more squarely under §2C1.2

(gratuities) than §2C1.1 (bribes). As the USSG’s statutory index indicates, convictions for

18 U.S.C. § 666(a)(1)(B) refer both to USSG §2C1.1 and §2C1.2.21 The Sixth Circuit has

explained that a bribe within §2C1.1 entails a specific quid pro quo for official action, while a

§2C1.2 gratuity does not.22 Dr. Al-Madani gave no gifts intending a certain quid pro quo.

Without this intent, the gifts are gratuities.23 Applying USSG §2C1.2 (gratuities) affects

Dr. Al-Madani’s sentence level in meaningful ways. The base offense level drops from 12 to 9.

The loss calculation is narrowed to only the value of the gratuities paid, without considering




21   See U.S. Sentencing Guidelines Manual, App. A.
22 United States v. Canestro, 282 F.3d 427, 431 (6th Cir. 2002) (stating that “a gratuity, as opposed to
a bribe, does not require that the illegal payment be offered as a quid pro quo to influence an
official action”).
23See United States v. Jennings, 160 F.3d 1006, 1014 (4th Cir. 1998) (“[T]he distinguishing factor
between a bribe and an illegal gratuity is the intent behind the payment….”).


                                            Page 10 of 48
     Case: 1:16-cr-00329-SL Doc #: 450 Filed: 02/05/19 11 of 48. PageID #: <pageID>



anything received in return or any governmental loss. And the minimum post-adjustment offense

level for offenses involving a high-level decision-making public official decreases from 18 to 15.

         B.     Dr. Hills does not qualify as a high-level decision-making public
                official under USSG §2C1.1(b)(3).

         Dr. Al-Madani disputes the PSR’s four-point enhancement under USSG §2C1.1(b)(3) for

the involvement of a high-level decision-making public official vis-à-vis Dr. Hills. MetroHealth is

a public hospital, operated and governed on behalf of Cuyahoga County by a ten-member board

of trustees. The trustees had the authority and responsibility for the entire management and

control of MetroHealth. At all times, the board of trustees was MetroHealth’s governing body.

The trustees were the “public officials in a high-level decision-making position” under

USSG §2C1.1(b)(2), not Dr. Hills.

         While Dr. Hills was delegated significant operational discretion in his various managerial

capacities, he was always subject to the authority and control of the board. He did not have

“direct authority” to make decisions for MetroHealth, as contemplated by Guidelines.24 And

nothing regarding the offenses concerned any such high-level decision-making this enhancement

seeks to punish and deter.

         Dr. Al-Madani anticipates the government might contend that he too was a public

official, thus increasing his base offense level by two points.25 But Dr. Al-Madani was never a

public official; a publicly owned hospital merely employed him as an attending dentist. His job

duties involved providing dental services to individual patients and handling administrative

responsibilities, just as privately employed dentists do. He did not act in any official governmental




24   USSG §2C1.1, cmt. (n.4(A)).
25   See USSG §2C1.1(a).


                                           Page 11 of 48
     Case: 1:16-cr-00329-SL Doc #: 450 Filed: 02/05/19 12 of 48. PageID #: <pageID>



capacity, nor did he participate in making any governmental decision.26 Dr. Al-Madani was not

in a position of public trust with official responsibility for a governmental program, and he was

not acting under color of law or official right.27 He was simply a licensed dentist treating patients.

           C.     Most of the losses from the schemes—including resident-bribery,
                  OHE, Hobbs Act, and patient referrals—cannot be attributed to
                  Dr. Al-Madani.

           While Dr. Al-Madani’s loss analysis should follow USSG §2C1.2(b)(2) and be limited to

the value of what he paid, this subsection addresses the loss valuations within the more expansive

loss framework in USSG § 2C1.1(b)(2). The latter section values losses based on the greatest of

four alternatives: (1) value of the payment, (2) benefit received in return for the payment, (3) value

of anything obtained by a public official, or (4) loss to the government. Only a single category

counts.

           In analyzing loss, the Sentencing Guidelines expressly limit the losses attributable to

Dr. Al-Madani to the “reasonably foreseeable pecuniary harm” resulting from the offense.28 This

amount constitutes the actual loss. The reasonably foreseeability of a loss is based on what “the

defendant knew or, under the circumstances, reasonably, should have known, was a potential

result of the offense.”29 As an alternative, the loss amount could be based on intended loss.30

Intended loss is limited to “the pecuniary harm that the defendant purposely sought to inflict.”31 The

Federal Sentencing Commission tightened the meaning of intended loss in its 2015 amendments




26   See USSG §2C1.1, cmt. (n.1).
27   Id.
28   USSG §2B1.1, cmt. (n.3(A)(i)) (by incorporation under USSG § 2C1.1, cmt. (n.3)).
29   USSG §2B1.1, cmt. (n.3(A)(iv)).
30   USSG §2B1.1, cmt. (n.3(A)(ii)).
31   Id. (emphasis added).


                                              Page 12 of 48
     Case: 1:16-cr-00329-SL Doc #: 450 Filed: 02/05/19 13 of 48. PageID #: <pageID>



to the Guidelines, expressly calling for a subjective approach individualized to each defendant.

The commission did this because “sentencing enhancements predicated on intended loss, rather

than losses that have actually accrued, should focus more specifically on the defendant’s

culpability.”32

           And only losses within Dr. Al-Madani’s relevant conduct can be included in the loss.33

This includes his own activities and, to a limited extent, the activities of others that furthered

“jointly undertaken criminal activity.”34 The Sentencing Guidelines clarify that “the scope of the

‘jointly undertaken criminal activity’ is not necessarily the same as the scope of the entire

conspiracy, and hence relevant conduct is not necessarily the same for every participant.”35

“[T]he accountability of the defendant for the acts of others is limited by the scope of his or her

agreement to jointly undertake the particular criminal activity. Acts of others that were not

within the scope of the defendant’s agreement, even if those acts were known or reasonably

foreseeable to the defendant, are not relevant conduct under subsection (a)(1)(B).”36 “The

government must prove foreseeability and the scope of the jointly undertaken criminal activity by

the preponderance of the evidence.”37


32 United States Sentencing Commission, Amendments to the Sentencing Guidelines, 24–25 (Apr. 30,
2015), available at https://www.ussc.gov/sites/default/files/pdf/amendment-process/reader-
friendly-amendments/20150430_RF_Amendments.pdf.
33   USSG §1B1.3(a).
34   Id.
35 USSG §1B1.3, cmt. (n.3(B)); see also United States v. Swiney, 203 F.3d 397, 402 (6th Cir. 2000)
(“[T]he scope of conduct for which a defendant can be held accountable under the sentencing
guidelines is significantly narrower than the conduct embraced by the law of conspiracy.”) (quoting
United States v. Okayfor, 996 F.2d 116, 120 (6th Cir. 1993)).
36 USSG §1B1.3, cmt. (n.3(B)); see also Swiney, 203 F.3d at 405 (holding that the district court erred
in sentencing by not applying USSC §1B1.3(a)(1)(B)’s reasonable-foreseeability limitation).
37United States v. Jordan, 20 F. App’x 319, 323 (6th Cir. 2001) (district court improperly conflated at
sentencing the conspiracy with the jointly undertaken criminal activity).


                                            Page 13 of 48
     Case: 1:16-cr-00329-SL Doc #: 450 Filed: 02/05/19 14 of 48. PageID #: <pageID>



         Nearly all the losses attributed to Dr. Al-Madani in his PSR resulted from the activities of

other people. Yet in most instances, Dr. Al-Madani could not have reasonably foreseen the

losses, nor were the losses within the scope of any jointly undertaken criminal activity to which he

agreed. Scheme by scheme, the respective loss amounts attributed to Dr. Al-Madani exceed what

the Guidelines permit.

                1.       Resident bribery

         In trial, evidence showed that Dr. Al-Madani never solicited or received money as part of

the resident-bribery scheme. Each residency-applicant who testified about the bribes confirmed

that fact.38 The bribery losses from other defendants’ solicitations can be attributed to

Dr. Al-Madani only to the extent that the losses were within the scope of his agreement to jointly

undertake that particular criminal activity.

         Dr. Al-Madani had no role in soliciting bribes from Dr. Ahmad Alsaad or Dr. Issa

Salameh. Without evidence that Dr. Al-Madani agreed to jointly undertake these solicitations,

the resulting losses cannot be attributed to him.39 Regarding all the applicants, moreover, the

weight of evidence did not show that Dr. Al-Madani knew, or had reason to know, of the

potential monetary exchanges involving the applicants. While Dr. Karadsheh scarcely testified

that Dr. Al-Madani, a friend of his extended family, told him about his acceptance, that

communication made no reference to a payment.40 Similarly for Dr. Yacoub, evidence showed

that Dr. Al-Madani participated on his interview panel (as he had for all applicants), but it did




38Alsaad Tr. 867:13–23; Fuad Karadsheh Tr. 973:7–11, June 26, 2018 (Ex. 9); Yacoub Tr.
1231:12–18, June 27, 2018 (Ex. 10); Yazan Karadsheh Tr. 1437:16–1438:1, June 28, 2018
(Ex. 11); Issa Salameh Tr. 1586:12–16, June 28, 2018 (Ex. 12).
39   USSG §1B1.3.
40   See Yazan Karadsheh Tr. 1294:11–1297:14.


                                            Page 14 of 48
     Case: 1:16-cr-00329-SL Doc #: 450 Filed: 02/05/19 15 of 48. PageID #: <pageID>



not further show that Dr. Al-Madani knew, or should have known, that Dr. Sayegh would then

target Dr. Yacoub for a bribe.

          Evidence showed instead that Dr. Al-Madani affirmatively avoided an attempt to unduly

influence the residency-application process. In an evidentiary proffer, Dr. Issa Salameh testified

that he approached Dr. Al-Madani to ask him to support Dr. Seim Salameh’s application, “and

[Dr. Al-Madani] told me he couldn’t help, and I appreciated it.”41 This evidence, along with

letters of support from former residents,42 undercuts the idea that Dr. Al-Madani participated in

residency-candidate interviews as a guise to facilitate the criminal activity of others.

          The loss to MetroHealth from the residents’ selections was minimal. MetroHealth still

received valuable services from these residents. Evidence showed that the selected residents were

objectively qualified and capable of performing their residency duties. For instance, Dr. Yacoub

was selected to take on additional responsibilities as chief resident.43 The other residents

successfully fulfilled their residency obligations.

          Dr. Al-Madani anticipates the government will take the aggressive line that the residents’

entire salaries should be counted in the loss as the value of the benefit received in return for their

bribe. See USSG §2C1.1(b)(2). That position fails disregards USSG §2C1.1, Application Note 3,

which explains that “the value of ‘the benefit received or to be received’ means the net value of

such benefit.” (emphasis in original). By using the residents’ full salaries, the government’s

suggested approach uses the gross value of the benefit to the residents, without netting out the




41 Issa Salameh Tr. 1602:14–1603:5, 1608:1–18. Although the jury only heard part of this
testimony, the Court may consider it for sentencing purposes. Fed. R. Evid. 1101(d) (excepting
sentencing proceedings from the Federal Rules of Evidence).
42   See note 13 above.
43   Yacoub Tr. 1173:24–1174:8, 1181:24–1182:5.


                                             Page 15 of 48
     Case: 1:16-cr-00329-SL Doc #: 450 Filed: 02/05/19 16 of 48. PageID #: <pageID>



value of the time and labor they provided. The Guidelines’ example of this concept is illustrative:

“A $150,000 contract on which $20,000 profit was made was awarded in return for a bribe; the

value of the benefit received is $20,000.” The government’s failure to account for the fair value of

the residents’ services is the same as failing to net out $130,000 of costs in the contract example.

Under the Guidelines, the value of the residents’ services must be subtracted to determine the net

value of their residencies. This approach follows the Sixth Circuit’s opinion in United States v.

Moored, a loan-fraud case.44 In Moored, the district court had concluded that the defendant

intended a loss of $1.7 million: the total amount of loans the defendant fraudulently received.

The Sixth Circuit held the loss finding (and resulting enhancement) to be clearly erroneous

because evidence showed that the defendant intended to repay the loans and had realistic means

to do so.45 The Sixth Circuit’s analysis rested on distinguishing cases where the victim gets

nothing in return from where the victim gets the bargained-for performance.46

          United States v. Crawley, cited by the government in its PSR objections, offers no opposing

guidance. The district court in Crawley found (1) that the employee had not provided honest

services and (2) that the value of what he legitimately earned could not be distinguished from

what he had not.47 The court indicated that “where legitimate services could be readily

separated,” the loss is reduced by the value of services legitimately rendered.48 Unlike the

employee in Crawley, the residents fulfilled their obligations to MetroHealth by providing their



44   38 F.3d 1419 (6th Cir. 1994).
45   Id. at 1429.
46Id. at 1425–29 (adopting fraud-loss distinction recognized in United States v. Schneider, 930 F.2d
555, 558 (7th Cir. 1991)).
47   533 F.3d 349, 357 (5th Cir. 2008).
48Id. at 357–58 (recognizing the applicability of the offset approach used in United States v. Burnes,
104 F.3d 529 (2d Cir. 1997)).


                                             Page 16 of 48
     Case: 1:16-cr-00329-SL Doc #: 450 Filed: 02/05/19 17 of 48. PageID #: <pageID>



legitimate services. The Crawley analysis also relied on the old definition of “intended loss,” which

the Guidelines have has since superseded with the narrower defendant-specific definition.49

          The government’s other case, United States v. Acevedo-Lopez, does not support its loss

position either. By counting only the salary difference between the bribe-payor’s old job and his

desired job, the court’s calculation effectively recognized an offset for the value of bribe-payor’s

legitimate services.50 Evidence did not show that the bribe-payor in Acevedo-Lopez was qualified or

capable of performing his desired job, but he had been able to perform his old job. So applying

an offset for his old salary was appropriate. Here, the offsetting value of the residents’ services

equates to the value of their salaries as residents.

                 2.      Oral Health Enrichment

          Because Dr. Al-Madani was never in a position to know of any potential losses from Oral

Health Enrichment’s activities at MetroHealth, they cannot be an actual or intended loss

attributed to him. Evidence showed that Dr. Al-Madani was only a slight participant in one

aspect of OHE’s overall activities. Julia Solooki, OHE’s part-owner who handled its business

operations, testified to Dr. Al-Madani’s involvement in the clinical assessments:

          [H]e was not someone that facilitated a lot with Oral Health Enrichment. A few
          times, but this was not — he was not my, kind of, contact for — you know, Dr. Hills
          — not never, but he wasn’t facilitating a lot. Maybe once or twice. I primarily, you
          know, had my dealing with Sari.”51




49   See section V.C above.
50   873 F.3d 330, 335 (1st Cir. 2017).
51   Solooki Tr. 3082:4–15, July 9, 2018 (Ex. 13).


                                              Page 17 of 48
     Case: 1:16-cr-00329-SL Doc #: 450 Filed: 02/05/19 18 of 48. PageID #: <pageID>



Ms. Solooki commented that Dr. Al-Madani might have facilitated one or two examinations, “if

that.”52 From one or two exams, “if that,” one cannot conclude that Dr. Al-Madani agreed to

jointly undertake a broad scheme of criminal activity vis-à-vis OHE.53 Dr. Al-Madani did not

know the broader operations of OHE. He was not otherwise connected to or apprised of its

activities, and it never paid him for his limited time.54 Ms. Solooki hardly knew Dr. Al-Madani.55

This evidence indicates that Dr. Al-Madani had no basis to know of OHE’s broader activities or

how they might have negatively affected MetroHealth.

         Although it returned a guilty verdict on the conspiracy count, the jury acquitted

Dr. Al-Madani on the substantive fraud counts within the OHE scheme. The PSR fails to

account for these acquittals by attributing to Dr. Al-Madani a loss from payments made by the

OHE clients.

         Besides exaggerating Dr. Al-Madani’s connection to OHE, the PSR overstates the overall

losses from the OHE scheme. Money paid to OHE represents no loss to MetroHealth. OHE

could not have diverted any remediation business away from MetroHealth because the hospital

did not offer dental-remediation services.56 In terms of the reviewing dentists’ time, the

opportunity cost incurred by MetroHealth from OHE’s activities was immaterial. Each




52Solooki Tr. 3228:10–13. Given Ms. Solooki’s close knowledge of OHE’s activities, her testimony
should be credited over Thandeka Cox’s less specific testimony that she saw Dr. Al-Madani or
Dr. Alqsous supervising exams on “five or ten occasions.”
53   USSG §1B1.3.
54   Solooki Tr. 3081:23–3082:6.
55   Solooki Tr. 3229:3–7.
56Even if the client fees could count as a loss, the PSR loss amounts would still be over-inclusive.
Client fees were paid for OHE’s entire remediation program, of which the clinical assessments
were only one component. The other component, book-based remediation, had no impact on
MetroHealth—so the cost of that component is not a loss.


                                           Page 18 of 48
     Case: 1:16-cr-00329-SL Doc #: 450 Filed: 02/05/19 19 of 48. PageID #: <pageID>



examination required only a few minutes of the supervising dentist’s time and did not hinder the

dentist from fulfilling his or her obligations to MetroHealth.57

                3.      Hobbs Act bribery

         To secure a conviction against Dr. Al-Madani on the Hobbs Act Conspiracy (Count 2)

the government had to prove only that he joined a conspiracy to commit Extortion Under Color

of Official Right. The government did not have to show that Dr. Al-Madani knew or could have

reasonably foreseen any losses from such a conspiracy. Nor did the government need to show

that Dr. Hills fulfilled any quid pro quo.58 In the indictment, the government identified many

things of value allegedly given to Dr. Hills, in exchange for several various official actions:

       Things of Value to Dr. Hills                              Benefits Received in Exchange
              Louis Vuitton Bag
                                                                Lutfi Nassar’s selection as a resident
                   Television
       Deposits into Hills’s PNC account             à
                                                                   Full-time pay for part-time work
                     Airfare
                  Hotel rooms                        ß
                                                                  Upward adjustments to incentives
           Perry Payne apartment
                Cash payments
                                                                   Resident labor for private clinics
                   MacBook

The evidence touched on these items—some more persuasively than others. Without special

verdicts or interrogatories, the jurors did not decide what things Dr. Al-Madani had given or

what official action it would have been in exchange for. The jury’s verdict does not quantify the

specific benefit(s) garnered by Dr. Hills. Likewise, the jury’s verdict does not quantify the

benefit(s) obtained by Dr. Al-Madani as a result of what was given. Only one quantity may count


57Walker Tr. 2106:21–2107:5, July 3, 2018 (Ex. 14) (exam took 10 to 15 minutes); Jean
Kennedy Tr. 2193:12–19, July 3, 2018 (Ex. 15) (exam procedure took 3 minutes or fewer);
Butriy Tr. 2603:5–25, 2615:21–2616:11, July 5, 2018 (Ex. 16) (exams took 2 to 5 minutes and did
not impede ability to see patients).
58Evans v. United States, 504 U.S. 255, 268 (explaining that the offense is complete at the time of the
payment to the public official); United States v. Abbey, 560 F.3d 513, 518 (6th Cir. 2009); see also Sixth
Cir. Jury Instr., § 17.02, Commentary (updated Jan. 1, 2019).


                                             Page 19 of 48
     Case: 1:16-cr-00329-SL Doc #: 450 Filed: 02/05/19 20 of 48. PageID #: <pageID>



under USSG § 2C1.1(b)(2).59 The Court must decide by a preponderance of the evidence the

losses from this scheme and the extent any such losses attach to Dr. Al-Madani. Each potential

loss is addressed below.

                    a. Value of gifts to Dr. Hills (stream of benefits)

         Compared to other conspirators who routinely provided Dr. Hills with airfare, hotel

rooms, car repairs, apartments, and cash deposits, Dr. Al-Madani gave far fewer things of value

to Dr. Hills. Evidence supported that Dr. Al-Madani contributed $1,293 toward a briefcase,

some amount for the TV (purchased by Dr. Elrawy), $1,000 for Dr. Hills’s birthday, $500 for

Angela Kane, and some amount for Joyce Kennedy’s MacBook. Together, the things of value

from Dr. Al-Madani add up to roughly $4,500. Accounting for similar contributions from

Dr. Alqsous and Dr. Elrawy, evidence supported that they jointly undertook to give about

$13,500 worth of things to Dr. Hills.

         The relatively limited nature of Dr. Al-Madani’s contributions mirrors the limited scope

of his agreement to jointly undertake the particular criminal activity. He did not seek

opportunities to give things of value to Dr. Hills and resented when he was asked to do so.60 No

witnesses or documents connected Dr. Al-Madani to the hotel rooms or auto repairs paid for

Dr. Hills. No witnesses or documents showed that Dr. Al-Madani contributed towards the Perry

Payne apartment (something that contradicted Dr. Al-Madani’s beliefs about marriage). And no

witnesses or documents showed that Dr. Al-Madani ever deposited cash into Dr. Hills’s bank

account.


59USSG § 2C1.1(b)(2) permits the use of, among other things, either the value of the payments or
the benefits received in return for the payments, whichever is greatest. Thus, the loss may be based
on the stream of benefits or be based on the value of what Dr. Al-Madani received in return, but
not both.
60   See Al-Madani Text Message, Oct. 22, 2012, Gov. Ex. 4431-S (Ex. 17).


                                           Page 20 of 48
     Case: 1:16-cr-00329-SL Doc #: 450 Filed: 02/05/19 21 of 48. PageID #: <pageID>



                     b. Value of benefits received in return for gifts

          Evidence also never showed that Dr. Al-Madani’s gifts were tied to a particular official

action from Dr. Hills. The witness in the best position to know the expected returns for the gift-

giving, Dr. Hussien Elrawy, testified repeatedly that he did not give the gifts expecting there

would be a return.61 Without proof that Dr. Al-Madani agreed that a particular benefit would be

obtained in return for a gift, the value of that benefit falls outside the scope of his relevant

conduct.62 Evidence never showed that Dr. Al-Madani asked for anything in return, nor did it

show he expected to receive something in return. Like Dr. Elrawy, Dr. Al-Madani was in a

position where he would have to undertake a significant risk to decline a request from Dr. Hills.

                         i.      Selection of Lutfi Nassar as a resident

          The selection of Dr. Lutfi Nassar as a resident falls outside of Dr. Al-Madani’s relevant

conduct. Dr. Al-Madani never agreed that Dr. Nassar’s admission would be for anything he gave

Dr. Hills. The key discussion regarding Dr. Nassar’s admission took place between Dr. Hills,

Dr. Alqsous, and Dr. Elrawy.63 Beyond his standard participation on the residency-interview

panel, Dr. Al-Madani had no special involvement or interest in the selection.

          Even if Dr. Nassar’s selection could attach to Dr. Al-Madani, his salary from 2014 to

2016 was not a loss to MetroHealth. For the same reasons that the residents’ salaries do not

count as a loss because of the legitimate services they provided,64 Dr. Nassar’s salary should be set

aside too. Dr. Nassar provided valuable services to the hospital as a dental resident. In that


61See Elrawy Tr. 4346:13–4347:5 (giving gifts to Dr. Hills was what was required simply “to
practice normal dentistry.”); see also id. 4676:19–4677:1, 4751:22–4752:6.
62 USSG §1B1.3, cmt. (n.3(B)) (“[T]he accountability of the defendant for the acts of others is
limited by the scope of his or her agreement to jointly undertake the particular criminal activity.”).
63   Elrawy Tr. 4426:25–4427:8; Alshami Tr. 3457:4–3458:4, July 10, 2018 (Ex. 18).
64   See section V.C.1 above.


                                             Page 21 of 48
     Case: 1:16-cr-00329-SL Doc #: 450 Filed: 02/05/19 22 of 48. PageID #: <pageID>



capacity, he generated revenue for MetroHealth. Multiple witnesses testified that he was a good

dentist who did good work.65 Dr. Elrawy testified that Dr. Nassar is a “very good dentist” and

was thus selected to be the chief resident.66

                         ii.     Full-time pay for part-time work

          The MetroHealth salaries and workhours for Dr. Elrawy, Dr. Alqsous, and

Dr. Al-Madani should not be attributed as a loss to Dr. Al-Madani for several reasons. Initially,

they exceed the scope of Dr. Al-Madani’s relevant conduct. The government did not prove by a

preponderance of evidence that the policy reducing the attending’s number of workdays, the flex-

time policy, was in return for anything that Dr. Al-Madani (or Dr. Elrawy or Dr. Alqsous) gave

Dr. Hills. Nor did the government prove that the flex-time policy resulted in a loss to

MetroHealth—let alone one that Dr. Al-Madani could have known of or intended.

          Dr. Hills’s decision to establish the flex-time policy was not part of any jointly undertaken

criminal activity to which Dr. Al-Madani agreed. The evidence demonstrated instead that it was

a department-wide measure to address a workplace concern over employee fatigue. According to

Dr. Elrawy—the government’s lead witness—the change to the four-day workweek aimed to

prevent dentists from burning out.67 The shift in attendings’ schedules to four days per week

coincided with their work hours being lengthened on those work days. Dr. Elrawy testified that




65   See, e.g., Alshami Tr. 3481:12–14.
66   Elrawy Tr. 4428:9–12; see also id. at 4698:3–6 (adding that Nassar is a “phenomenal doctor”).
67   Elrawy Tr. 4679:8–4683:5.


                                             Page 22 of 48
     Case: 1:16-cr-00329-SL Doc #: 450 Filed: 02/05/19 23 of 48. PageID #: <pageID>



dentists had worked from 9 a.m. to 5 p.m. over five days.68 That changed to working open-to-

close over four days, seeing every patient who came in that day regardless of how late it took. 69

           Inherently, managers must make managerial decisions. MetroHealth put Dr. Hills in a

managerial position overseeing its dentistry department. Inevitably, Dr. Hills at some point

would set policies that benefited (and hurt) his attending dentists, including Drs. Elrawy, Alqsous,

and Al-Madani. The flex-time policy broadly applied to the whole department, not just the

alleged conspirators.70 In fact, Dr. Elrawy testified that the reason for the policy originally

stemmed from Dr. Mathew Kirlough working long hours.71 This testimony establishes the non-

corrupt basis for this departmental policy.

           Even if there was a corrupt motive, Dr. Al-Madani could not have agreed to the flex-time

policy as part of any exchange with Dr. Hills. The timing of the flex-time policy defies any notion

of a quid pro quo. Dr. Hills implemented the policy in February 2010, 22 months before the first

thing of value given to Dr. Hills in December 2011.72 While bribes can technically come after the

benefit received, the nearly two years by which the policy predated the first payments to

Dr. Hills, without something more, erases any connection between them.73

           When Dr. Connor, MetroHealth’s Chief Medical Officer, sought to reverse the policy, it

was a department-wide effort.74 Dr. Connors observed that the dentists (including


68Elrawy Tr. 4403:19–4405:25, 4678:19–4679:3. To the extent Dr. Connors took issue with the
weekly hours worked by the dentists, that issue would have predated any change from the flex-time
policy.
69   Id.
70   See Anderson Tr. 3425:4–3426:1, 3442:20–3443:22, July 10, 2018 (Ex. 19).
71   Elrawy Tr. 4678:19–4679:3; see also id. at 4403:22–4405:25.
72   See Indict. ¶ 110 (alleging a $2,000 cash deposit as the earliest in stream of benefits to Dr. Hills).
73   This weigh in favor of applying USSG §2C1.2 (gratuities), as discussed above in section V.A.
74   See Connors Tr. 3962:21–3963:17, 3967:21–3968:25, 4163:13–21, 4165:10–4169:1.


                                               Page 23 of 48
     Case: 1:16-cr-00329-SL Doc #: 450 Filed: 02/05/19 24 of 48. PageID #: <pageID>



Dr. Al-Madani) sincerely believed there was nothing improper about the policy.75 Neither

Dr. Al-Madani nor anyone else in the department was in position to know whether or how the

flex-time policy needed to be cleared first with the hospital-wide administration.

         In addition, implementing the flex-time policy resulted in no loss to MetroHealth,

particularly not one known to or intended by Dr. Al-Madani.76 As explained by Dr. Elrawy, the

policy was enacted in response to dentists working longer days to meet their growing patient and

administrative demands.77 The policy permitted full-time employees to work their same full-time

hours in four days instead of five. Although the policy was not approved by Dr. Connors, the

policy did not reduce the dentists’ workhours, and the government did not introduce evidence

that the attendings worked fewer total hours as a result. The policy simply changed how the

doctors allocated those hours across the workweek based on the intensifying demands on

MetroHealth’s dentists.78

         Production (measured by billings and receipts) depends on the time dentists spend

working with patients, not the days on which they work. Zero loss resulted from changing the

days that their hours fell on. Dr. Elrawy testified that he worked 40 hours per week before the

change to a four-day workweek: “At that time we used to work like 9:00 to 5:00, five days a

week”79 Evidence demonstrated that Dr. Al-Madani worked at least 40 hours per week at

MetroHealth (and often more) after the change to flex-time. Dr. Elrawy testified that he and the


75  Connors Tr. 4179:20–4181:17 (“[T]he issue wasn’t that the people who had been acting
according to that policy were — they were in fact — they thought what they were doing was okay”);
see also id. at 3896:7–19. Part of this testimony drew a sustained objection, but that does not preclude
the Court from considering it for sentencing. See Fed. R. Evid. 1101(d).
76   USSG §2B1.1, cmt. (n.3(A)).
77   Elrawy Tr. 4678:19–4679:3, 4681:8–4682:19.
78   Elrawy Tr. 4403:19–4405:25, 4678:19–4683:5.
79   Elrawy Tr. 4678:14–4679:3.


                                            Page 24 of 48
     Case: 1:16-cr-00329-SL Doc #: 450 Filed: 02/05/19 25 of 48. PageID #: <pageID>



other dentists then worked long hours on the days they worked.80 And the high production from

Dr. Elrawy, Dr. Alqsous, and Dr. Al-Madani while working four days per week suggests they saw

a full load of patients throughout each week.81

         Evidence never showed that Dr. Al-Madani knew, before Dr. Hills’s departure from

MetroHealth, that working four days per week was unacceptable to the hospital-wide

administration. Dr. Connors testified to his personal expectation that full-time physicians work a

five-day workweek but identified neither a written policy to that effect nor how the dentists would

have known about that expectation.82 It was not a known policy until Dr. Connors imposed it on

MetroHealth’s dentistry department in 2015. He confirmed that a 1.0 FTE (full-time equivalent)

equates to 80 hours over two weeks, although he characterized it as a mere budgeting metric.83

Other MetroHealth policies, notably the attendance-standards policy, reflected the same 80-hour

biweekly threshold.84 When MetroHealth administrators raised the five-day workweek issue with



80According to his testimony, before the schedule change, Dr. Elrawy worked forty hours per
week—9:00 am to 5:00 pm, Monday to Friday. With the extended hours after the change to flex
time, Dr. Elrawy testified that he worked more than 40 hours per week—sometimes 50 to 60 hours
per week, and occasionally to as late as 11:00 pm. Elrawy Tr. 4678:19–4679:3, 4684:20–4685:5
(“Well, I never count, but always like a lot of hours. Sometimes 50, 60.”); see also Anderson Tr.
3437:11–3438:3 (co-worker at MetroHealth Broadway confirming that Dr. Al-Madani always
worked his scheduled days, rarely took a lunch break, and occasionally worked on his off days);
Kime Tr. 2859:17–2861:5, July 6, 2018 (Ex. 20).
81See MetroHealth Collections and Compensation Analyses (highlighted), Govt. Ex. 4109–11,
4113–14, highlighted (Ex. 21); Meehan Tr. 4880:2–18, July 16 and 17, 2018 (Ex. 22).
82 Connors Tr. 3888:21–3889:17; 3892:21–3894:9, 4174:8–24 (opining on the merits of a
physician 40-hour workweek without referring to a MetroHealth policy); see also Connors Tr.
3948:21–3949:4, 3950:2–10, 4174:8–24, 4199:4–6, 4216:23–25, 4219:21–4220:3(speaking of full
time in terms of “effort”).
83   Connors Tr. 3942:11–3943:1, 3949:18–19.
84MetroHealth Attendance-Standards Policy, Al-Madani Ex. FP (Ex. 23); MetroHealth Physician
Benefits Summary (Ex. 24); Department of Dentistry Flextime Memorandum, Govt. Ex. 4607,
(Ex. 25); see also Lewis Tr. 652:17–22, June 25, 2018 (Ex. 26); Dr. Al-Madani Faculty
Reappointment Application, 2012 (Ex. 27).


                                          Page 25 of 48
     Case: 1:16-cr-00329-SL Doc #: 450 Filed: 02/05/19 26 of 48. PageID #: <pageID>



Dr. Al-Madani, it had him choose between working 5 days (1.0 FTE) and 4 days (0.8 FTE). But

the email confirming this arrangement reflected that Dr. Al-Madani would reduce his hours on

his four days to drop to part-time (0.8 FTE) status.85 Had Dr. Al-Madani not been working hours

consistent with his full-time 1.0 FTE status, dropping him to 0.8 FTE (while still working four

days per week) would not have involved a concomitant reduction to his work hours.

          If the Court were to attribute a loss to Dr. Al-Madani based on part of his and the other

attendings’ salaries (as the PSR does), counting that loss creates a partial offset from an increase

in calculated incentives. Under the departmental incentive calculation,86 a decrease in salary

necessarily results in an increased calculated incentive. To avoid double-counting of any losses

from the dentists’ compensation, losses premised on the dentists receiving too much salary must

be offset with the increased calculated incentives they would have received had they been paid

that lower salary. For the vast majority of months where the dentists already had earned a

calculated incentive, the offset would equal 25% of the salary loss. Once the dentists’ receipts

have covered their compensation, each additional dollar generated $0.25 in calculated incentive.

                         iii.   Incentive payments

          The Sentencing Guidelines exclude the attendings’ incentive adjustments in computing

the loss amount attributable to Dr. Al-Madani on two grounds. First, the incentive adjustments

were beyond Dr. Al-Madani’s relevant conduct because he (or Dr. Elrawy or Dr. Alqsous) could




85Legerski Email Regarding July 6 Meeting, Al-Madani Ex. FJ (Ex. 28) (“[Y]ou have decided to
decrease your hours to a part-time status.”); Al-Madani Position Action Form, Govt. Ex. 317
(Ex. 29); see Connors Tr. 4176:13–4178:18.
86   Calculated Incentive = 25% * (Receipts – (Salary + Benefits)).


                                            Page 26 of 48
     Case: 1:16-cr-00329-SL Doc #: 450 Filed: 02/05/19 27 of 48. PageID #: <pageID>



not have given anything to Dr. Hills expecting the adjustments as a return. Second, the

adjustments do not fit within the Guidelines’ definitions for “actual loss” or “intended loss.”87

          The key fact underpinning both grounds for exclusion is Dr. Al-Madani’s unawareness of

how the incentives were calculated. Dr. Elrawy testified that neither he, nor Dr. Al-Madani, nor

any of the other attendings understood how the incentives were calculated.88 Dr. Hills controlled

the incentives, and he directed Cindy Meehan, who performed the calculation, to not share the

calculations with the attendings.89 MetroHealth attending dentists did not know how the

incentives were determined. Regardless of any adjustments, the attendings typically earned a

significant monthly incentive according to the department-wide formula.90 So it was not apparent

from their paychecks that their incentives had been adjusted from the baseline formula. Without

understanding whether or how Dr. Hills was adjusting his incentives, Dr. Al-Madani could not

have agreed they were part of the “jointly undertaken criminal activity” relevant for sentencing.

          Given the evidence that Dr. Al-Madani did not know about the incentive calculations, the

adjustments are also not an actual loss that attaches to him. Only the “reasonably foreseeable

pecuniary harm” from the offense counts as an actual loss.91 “Reasonably foreseeable pecuniary

harm” is further defined as the “pecuniary harm that the defendant knew or, under the

circumstances, reasonably should have known, was a potential result of the offense.”92 This



87   USSG §2B1.1, cmt. (n.3(A)).
88 Elrawy Tr. 4343:6–15, 4406:22–4408:7 (describing Dr. Hills as leveraging the attendings’
incentives as “a sword over our own neck”).
89   Meehan Tr. 4806:21–4808:7, 4909:21–4910:7, 4960:7–4961:12.
90See MetroHealth Incentives Spreadsheet, Govt. Ex. 4803 (Ex. 30) (column named “Calculated
Incentive Payment” or “Excess Calculated Incentive”).
91   USSG §2B1.1, app n.3(A)(i).
92   Id. at §2B1.1, app n.3(A)(iv).


                                           Page 27 of 48
     Case: 1:16-cr-00329-SL Doc #: 450 Filed: 02/05/19 28 of 48. PageID #: <pageID>



definition bases each defendant’s loss on the losses that the particular defendant knew or should

have known about. Until Ms. Meehan’s ad hoc report in 2015 (after Dr. Hills had left

MetroHealth) Dr. Al-Madani did not know how his incentives were calculated. As that report

indicated, Dr. Al-Madani’s incentive did not keep pace with the department-wide formula. 93

         Were the Court to find that the attendings’ upward incentives adjustments count toward

the loss attributed to Dr. Al-Madani, those adjustments should be offset, in part, by downward

adjustments made to the incentives during other months. The PSR’s loss amount from the

incentive adjustments, $92,829.00,94 fails to account for the many downward adjustments made

to the dentists’ incentives. Only the net upward adjustments to the incentive payments—i.e.,

accumulated deviations from the department-wide incentive formula—represent a loss to

MetroHealth. Under the departmental formula, attendings’ incentives equaled 25% of the

monthly excess receipts (collections minus total compensation) they generated for MetroHealth.95

The attendings’ net adjustments, identified below, come well short of the PSR’s loss amount:

         •   Dr. Alqsous—$36,693.00 of the PSR’s total incentives loss relates to Dr. Alqsous.
             Dr. Alqsous’s incentive payments were downwardly adjusted in November 2014 and
             January 2015.96 The combined reduction, $21,520, offsets against the loss, leaving a
             difference of $15,173.

         •   Dr. Elrawy—The three incentive payments to Dr. Elrawy from November 2012 to
             January 2013, tallying $21,466 in adjustments, were not losses—they were restoration
             payments. Earlier in 2012, Dr. Elrawy’s incentive payments were calculated at a rate
             lower than the departmental 25-percent rate. Ms. Meehan testified this was a
             temporary measure to see whether Dr. Elrawy’s (and Dr. Al-Madani’s) revenue


93Meehan Tr. 4925:1–4928:12; Al-Madani 2014 Incentive Calculation, Al-Madani Ex. HZ
(Ex. 42).
94 Because this amount matches the loss found in ¶ 175 of the indictment, this memorandum
responds to the incentives identified in that allegation.
95In other words, dentists received a calculated incentive only when their monthly collections
exceeded their monthly salary and benefits.
96   Ex. 30, MetroHealth Incentives Spreadsheet at 65, 69.


                                           Page 28 of 48
     Case: 1:16-cr-00329-SL Doc #: 450 Filed: 02/05/19 29 of 48. PageID #: <pageID>



             production would still cover his new salary and benefits. 97 From February to
             September 2012, Dr. Elrawy received $21,624 less in incentives than he would have
             under the formula. His three upwardly adjusted incentives merely brought Dr. Elrawy
             back in line with the department.

         •   Dr. Al-Madani—From 2010 to 2014, Dr. Al-Madani received less in actual
             incentives than prescribed by the departmental formula.

                 o 2010 and 2011: Incentives had a net decrease of $346.98

                 o 2012 and 2013: Dr. Al-Madani also received restoration payments to cancel
                   out his diminished incentives rate during 2012.99 Because of the reduced rate,
                   Dr. Al-Madani’s calculated incentives exceeded his actual incentives by
                   $12,718 in 2012, which was paid back to him in January 2013.100 After this
                   payment, no further adjustments were made to Dr. Al-Madani’s in 2013.

                 o 2014: Dr. Al-Madani received $7,305 less in his actual incentives than what he
                   would have gotten under the department-wide formula.101 While his upward
                   adjustments totaled $5,876, his downward adjustments added to $13,181.

                 4.     Buckeye Family Dental patient referrals

         The evidence demonstrated that any losses incurred by MetroHealth from the patient-

referral arrangement would be been insubstantial. Many witnesses testified that MetroHealth had

more dentistry patients than it could handle in early 2014 and that Dr. Hills specifically advised

staff they could send overflow patients to Buckeye Family Dental.102 This authorization did not

divert patients away from MetroHealth that it could handle.

         The preponderance of evidence did not show many referrals resulted from Dr. Hills’s

March 2014 meeting announcement. Dr. Alshami testified that he observed Dr. Alqsous



97   Meehan Tr. 4881:22–4883:13, 4908:13–4909:19.
98   Meehan Tr. 4919:2–11; see id. at 4912:24–4919:11 (reviewing 2010 and 2011 adjustments).
99   Meehan Tr. 4881:22–4883:13, 4908:13–4909:19.
100   Meehan Tr. 4921:16–4923:17, 4932:16–23.
101   MeehanTr. 4928:18–4930:18.
102Elrawy Tr. 4707:12–16; Trimarchi Tr. 2757:9–2758:4, 2765:18–25, July 5, 2018 (Ex. 31);
Elmallah Tr. 3545:17–3546:1, July 10, 2018 (Ex. 32); Alshami Tr. 3462:13–17, July 10, 2018.


                                           Page 29 of 48
  Case: 1:16-cr-00329-SL Doc #: 450 Filed: 02/05/19 30 of 48. PageID #: <pageID>



referring patients on two occasions.103 And while Thandeka Cox testified that she thought 100

patients had been referred, she later conceded she did not personally observe any referrals. She

reached her 100-patient guess based simply on patients who had stopped a course of treatment,

which could have happened in the natural course of business. During pre-trial proceedings,

government counsel represented that it had identified three referred patients connected to four

Medicaid checks.104 But this evidence was not introduced during trial. Nor did other evidence

show what revenue, if any, MetroHealth had lost from referrals.

                 5.      Other RICO losses — MetroHealth labor for Noble Dental Care

          The PSR appears to include in the loss attributed to Dr. Al-Madani the payments that

Chan Wang made to Dr. Hills for dentists to staff Noble Dental Care in 2009 and 2010.

Whatever amount Ms. Wang paid Dr. Hills, it represents no actual or intended loss attributable

to Dr. Al-Madani. He affirmatively extricated himself from any dealings between Dr. Hills and

Ms. Wang. Evidence showed that Dr. Al-Madani, at his insistence, was paid separately by

Ms. Wang for working a single day per week over a short span (on his off days from

MetroHealth).105 Dr. Al-Madani worked many hours at MetroHealth during this time.106

          Any losses from dentists working part-time for full-time pay would overlap with the loss

from Dr. Hills’s arrangement with Ms. Wang. The alleged loss from both activities is

MetroHealth’s loss of labor. Including these payments with the alleged workday loss violates

§2C1.1(b)(2)’s restriction against double-counting.


103   Trial Tr. 3463:14–20, July 10, 2018 (Alshami).
104   Motion Hrg. Tr. 32:9–24, June 1, 2018 (Ex. 33).
105Wang Tr. 2661:18–2662:11, 2720:23–2722:15, July 5, 2018 (Ex. 34); Al-Madani 1099-MISC,
Al-Madani Ex. GS (Ex. 35).
106Kirlough Residency-Accreditation Email, Aug. 8, 2010 (Ex. 36) (thanking Dr. Al-Madani and
others for logging “countless 60–80 hour weeks”).


                                            Page 30 of 48
  Case: 1:16-cr-00329-SL Doc #: 450 Filed: 02/05/19 31 of 48. PageID #: <pageID>



          For the Court’s benefit in determining the loss amount attributed to Dr. Al-Madani, this

table lists the PSR loss amounts he contests:

                          PSR Losses Contested by Dr. Al-Madani
 Solicitations from resident candidates                                                 $80,000.00
 OHE client fees                                                                       $111,900.00
 Lutfi Nassar’s salary (2014–16)                                                       $101,624.00
 20% of Sari Alqsous’s salary (2010–14)                                                $194,115.93
 20% of Yazan Al-Madani’s salary (2010–14)                                             $211,508.42
 20% of Hussein Elrawy’s salary (2010–14)                                              $202,261.53
 Incentive adjustments                                                                  $92,829.00
 NDC checks to Dr. Hills for patient referrals                                          $17,600.00
 Chan Wang payments to Dr. Hills                                                       $107,461.00
 Unidentified loss from PSR107                                                          $27,054.00

          D.     None of the resident candidates or any MetroHealth patients were
                 vulnerable victims.

          The Court should reject any request for a vulnerable-victim enhancement because (1) the

resident candidates were not victims within the Guideline’s vulnerable-victim definition, and

(2) MetroHealth patients were not victims of Dr. Al-Madani. The residency candidates were

intelligent, well-educated dentists who applied to and had the option to choose between many

programs. While MetroHealth was a desirable program, it was not their only option. And from

the candidates’ perspectives, there was a clear quid pro quo for anything they paid.108 Although

the government may suggest otherwise, Dr. Al-Madani’s later conversation with Dr. Karadsheh

is not relevant to this adjustment. It occurred years after Dr. Sayegh had solicited a bribe from

Dr. Karadsheh—after he and Dr. Al-Madani had been friends for years.109




107The PSR states a total loss of $1,146,353.88, but the specific loss items add up to only
$1,119,299.88.
108   USSG §3A1.1.
109   See sections V.E.5 and V.F below.


                                            Page 31 of 48
  Case: 1:16-cr-00329-SL Doc #: 450 Filed: 02/05/19 32 of 48. PageID #: <pageID>



       Dr. Al-Madani did not victimize MetroHealth patients. As explained above, the flex-time

policy was not part of any jointly undertaken criminal activity that Dr. Al-Madani agreed to.

Dr. Hills extended the flex-time policy to the dentistry department almost two years before any of

the Hobbs Act payments. As noted in his support letters, Dr. Al-Madani went to great lengths to

help Cleveland’s low-income dental patients.110 The government might speculate that

MetroHealth could not hire additional dentists because of the attendings’ full-time salaries. Yet

that ignores the trial evidence showing that the attendings—however many days or hours they

worked—generated cash receipts for MetroHealth well beyond their salaries.111 MetroHealth’s

decision to not hire additional more dentistry staff to handle the large influx of CarePlus patients

should not fall on Dr. Al-Madani.

       E.      Dr. Al-Madani’s lesser role in the offense fits within the offense-level
               decrease under USSG § 3B1.2.

       Dr. Al-Madani’s lesser role in the offenses justifies an offense-level decrease under USSG

§3B1.2. The Sentencing Guidelines provide a 2-point decrease for “minor” participants and a 4-

point decrease for “minimal” participants.112 The Guidelines explain these categories:

       •    Minimal participant—“It is intended to cover defendants who are plainly
            among the least culpable of those involved in the conduct of a group. Under
            this provision, the defendant's lack of knowledge or understanding of the scope
            and structure of the enterprise and of the activities of others is indicative of a
            role as minimal participant”.




110See Buckner Letter, Ex. 1(d); Feldman Letter, Ex. 1(k); Bejjani Letter, Ex. 1(ae); Abdelhamid
Letter, Ex. 1(h); Rubadi Letter, Ex. 1(af);see also United States v. Stokes, 392 F. App’x 362, 370–71
(6th Cir. 2010) (existence of a physician-patient relationship with a defendant is insufficient to
establish vulnerable-victim enhancement).
111 See generally MetroHealth Incentives Spreadsheet (showing calculated incentives based on
collections in excess of total compensation).
112USSG §3B.1.2. Under this section, cases falling between the categories result in a 3-point
decrease.


                                           Page 32 of 48
  Case: 1:16-cr-00329-SL Doc #: 450 Filed: 02/05/19 33 of 48. PageID #: <pageID>



            •   Minor participant—“[A] defendant . . . who is less culpable than most other
                participants in the criminal activity, but whose role could not be described as
                minimal.”

            Where a person falls among these categories depends on the totality of circumstances and

is highly fact-dependent.113 The Guidelines provide a non-exhaustive list of factors for this

adjustment, many of which pertain to Dr. Al-Madani. He did not plan the criminal activities, nor

did he have decision-making authority regarding them. His participation within the schemes was

limited, contributing sparingly and only when prompted by others.114 In most instances—such as

the resident-bribery solicitation, OHE, Hobbs Act bribery, free labor for NDC—he did not

understand the scope of the potential criminal activity.115

                   1.      Resident bribery

            The jury’s verdict indicates they concluded that Dr. Al-Madani acted behind-the-scenes

for the bribes solicited from Dr. Yacoub and Dr. Karadsheh. But that was the limit of the

evidence. Even if Dr. Al-Madani called Dr. Karadsheh to give him a heads-up about his selection

and gave Dr. Sayegh the phone number for Dr. Yacoub, this conduct does not make him as

culpable as those who planned and carried out the actual solicitation. The residents testified that

they never gave Dr. Al-Madani money, and he never asked them for any. Dr. Al-Madani got no

payment or benefit from this scheme.

                   2.      Oral Health Enrichment

            Dr. Al-Madani had no role in developing, planning, organizing, or coordinating the

activities of Oral Health Enrichment. Evidence showed that, on very few occasions,



113   Id. at §3B.1.2, cmt. (n.3(C)).
114   Id.
  See USSG §3B.1.2, cmt. (n.3(C)) (identifying as a factor “the degree to which the defendant
115

understood the scope and structure of the criminal activity”).


                                              Page 33 of 48
  Case: 1:16-cr-00329-SL Doc #: 450 Filed: 02/05/19 34 of 48. PageID #: <pageID>



Dr. Al-Madani helped with an OHE clinical examination. But as Julia Solooki testified,

Dr. Al-Madani was not otherwise connected to or apprised of OHE activities.116 Dr. Al-Madani

was a reviewer of last resort: someone asked to step in only when others were not available.117

When he helped, he received nothing in return and proceeded on with his work day.118

                 3.      Hobbs Act bribery

          Dr. Al-Madani contributed to some significant things of value for Dr. Hills, but he did not

seek opportunities to do so. Compared to the many things that Dr. Hills received from other

dentists, Dr. Al-Madani gave Dr. Hills only a few select things of value. These things added up to

approximately $4,500 worth of cash and gifts. When Dr. Al-Madani gave something to Dr. Hills,

it was always part of a larger gift from him and others. He never gave Dr. Hills anything on his

own accord.

          The testimony of Dr. Elrawy, who more deeply participated in the gift-giving, described

the nuanced dynamics behind the attendings’ giving. Dr. Elrawy, Dr. Alqsous, and

Dr. Al-Madani had to give things to Dr. Hills. “No” was not a realistic option.119 Dr. Hills

controlled everything in their department and could have made their lives miserable.120 This

testimony is consistent with Dr. Al-Madani’s express resentment of Dr. Hills’s requests.121




116   Solooki Tr. 3081:23–3082:14.
117   See Hills-Alqsous Text Messages, May 30, 2012 (Ex. 37).
118Spielmaker Tr. 3776:13–24, 3778:4–3779:10, July 11, 2019 (Ex. 38); see also Butriy Tr. 2603:5–
25, 2615:21–2616:11 (exams took 2 to 5 minutes and did not impede ability to see patients).
119   Elrawy Tr. 4346:13–4347:5, 4676:19–4677:1, 4751:22–4752:6, 4675:19–4677:1.
120Elrawy Tr. 4342:19–4344:9, 4346:13–4347:5 (“Well, you can lose your job, your — you can
have tons of patients. You’re not going to have assistants. You’re going to push a lot of
administration people against you. So basically your life would be miserable at MetroHealth if
you’re not on the good side of Dr. Hills.”).
121   Ex. 17, Al-Madani Text Message, Oct. 22, 2012.


                                            Page 34 of 48
  Case: 1:16-cr-00329-SL Doc #: 450 Filed: 02/05/19 35 of 48. PageID #: <pageID>



                 4.      Buckeye Family Dental patient referrals

          As a part-owner of Buckeye Family Dental and Noble Dental Clinic, Dr. Al-Madani

probably derives most of his culpability from the patient-referral arrangement. Yet even in that

scheme he was not the primary actor. Evidence demonstrated that, while Dr. Al-Madani was not

completely out of the loop, he was not organizing or actively coordinating the arrangement.

Dr. Elrawy testified that Dr. Alqsous alone said was he was meeting with Dr. Hills to negotiate a

deal for the referrals, and that Dr. Alqsous took credit for setting Dr. Hills up for the 1099-

MISC.122 Dr. Alqsous also wrote the checks and sent Dr. Hills at least one message about

delivering them. When Dr. Al-Madani wanted Dr. Hills to review a referral form he designed (to

document any referrals), he had to ask Dr. Alqsous to make sure that Dr. Hills saw the form.123

          Importantly, the design of the referral arrangement ensured that patients within

MetroHealth’s capacity stayed at MetroHealth. Those who attended the department meeting

about the referrals testified that Dr. Hills gave permission to refer only “overflow” patients.124

This was not an order; the decision to refer a patient was still entrusted to the discretion of those

working in the department. Evidence showed that only a few referrals actually occurred.

                 5.      Conspiracy to obstruct justice

          The conspiracy to obstruct justice originated from Dr. Hills, and he pursued it by

pressuring his attendings. The Red’s Steakhouse recording of Dr. Hills’s speech to Dr. Elrawy,

Dr. Alqsous, and Dr. Al-Madani illustrates the power dynamic among them. During the entire

recording, Dr. Al-Madani says nothing but a few innocuous sentences and is barely mentioned.



122   Elrawy Tr. 4493:8–4496:16.
123   See Al-Madani Text to Alqsous, Mar. 28, 2014, Govt. Ex. 5016-S (Ex. 39).
124Elrawy Tr. 4707:12–16; Trimarchi Tr. 2757:9–2758:4, 2765:18–25; Elmallah Tr. 3545:17–
3546:1; Alshami Tr. 3462:13–17.


                                            Page 35 of 48
  Case: 1:16-cr-00329-SL Doc #: 450 Filed: 02/05/19 36 of 48. PageID #: <pageID>



Most of the recording features Dr. Hills ranting extemporaneously about the importance of

loyalty.

           While Dr. Hills bears most of the responsibility for the obstruction conspiracy,

Dr. Al-Madani recognizes his culpability from the jury’s verdict. Admittedly, Dr. Karadsheh

testified that he had a meeting with Dr. Al-Madani during which he advised Dr. Karadsheh to

not tell anyone about the money Dr. Karadsheh said was paid to get him into the residency. In

doing so, Dr. Al-Madani mentioned the possibility of deportation. Despite the weighty overture,

in mitigation, Dr. Al-Madani acted consistently with his sincere interest in helping

Dr. Karadsheh. At the time, he and his wife were close friends with Dr. Karadsheh and his

wife.125 Dr. Al-Madani employed Dr. Karadsheh at his private office and continued to do so into

2016.126 Dr. Al-Madani understood that Dr. Karadsheh likely committed a crime that, as

Dr. Al-Madani appreciates all the more now, can result in deportation.

                  6.      False statement to law enforcement

           While Dr. Al-Madani alone bears the blame for his false statement to law-enforcement

officials, that statement did little to hinder the investigation. Two law-enforcement officers

approached him in his driveway as he was leaving for work in the morning.127 During the

interview, Dr. Al-Madani spoke to his belief that the payments were a finder’s fee but disclaimed

any certainty on that point. 128 As testified by Agent Shaun Roth, Dr. Al-Madani simultaneously




125   Yazan Karadshah Tr. 1391:11–1393:3, 1406:2–4.
126   Yazan Karadsheh Tr. 1311:13–19.
127   Roth Tr. 5488:5–24, July 18, 2018 (Ex. 40).
128   Roth Tr. 5508:14–17.


                                              Page 36 of 48
  Case: 1:16-cr-00329-SL Doc #: 450 Filed: 02/05/19 37 of 48. PageID #: <pageID>



qualified that he had not reviewed Noble Dental Clinic’s financial information and referred the

agents to his accountant.129

         Overall, Dr. Al-Madani did not seek these activities for his benefit; he participated as

needed to continue his work as a MetroHealth dentist. Under the Guidelines, Dr. Al-Madani’s

lesser role in the offenses merits a four-point decrease for minimal participation.

         F.     Obstruction of justice

         Dr. Al-Madani contests an increase to his sentence level under USSG §3C1.1 for

obstruction of justice. For this section to apply, Dr. Al-Madani must have willfully obstructed or

impeded the administration of justice vis-à-vis the investigation, prosecution, or sentencing.

         Although it resulted in a separate conviction, the “finder’s fee” statement does not fit this

Guideline’s enhancement. It covers materially false statements to a law-enforcement officer “that

significantly obstructed or impeded the official investigation or prosecution of the instant

offense.”130 This is a higher bar than under 18 U.S.C. § 1002(a)(2), the basis for Dr. Al-Madani’s

false-statement conviction. While the statute also requires a materially false statement, it does not

require that the statement have any particular effect on the investigation. While the jury decided

that Dr. Al-Madani’s statement was materially false, the statement would not have significantly

obstructed or impeded the investigation. Dr. Al-Madani spoke to his belief that the payments were

a finder’s fee but disclaimed any certainty on that point. 131 He explained that he did not review

Noble Dental Clinic’s financial information and offered his accountant’s information.132




129   Roth Tr. 5509:13–5511:20.
130   USSG §3C1.1 (emphasis added).
131   Roth Tr. 5508:14–17.
132   Roth Tr. 5509:13–5511:20.


                                             Page 37 of 48
  Case: 1:16-cr-00329-SL Doc #: 450 Filed: 02/05/19 38 of 48. PageID #: <pageID>



           When Dr. Al-Madani talked with Dr. Karadsheh about not telling others about the bribes

Dr. Karadsheh had paid, he was giving advice to a friend.133 He was not willfully attempting to

obstruct or impede a law-enforcement investigation, especially since Dr. Karadsheh could not

recall whether one was ongoing.134 While Dr. Al-Madani mentioned the (real) threat of

deportation, he did not make any reference to law enforcement.

           Finally, as testified by Litsa Voulgaris, the accountant for Noble Dental Clinic, she likely

coordinated with Dr. Alqsous to get the information needed to prepare Dr. Hills’s Form 1099.135

Dr. Alqsous managed Noble Dental Clinic, while Dr. Al-Madani managed Buckeye Family

Dental.136 And the evidence also showed that Ms. Voulgaris received a Form W-9 for Dr. Hills in

December 2013, months before the investigation began in May 2014.137

VI.        DOWNWARD DEPARTURES FOR MITIGATING CIRCUMSTANCES

           Under 18 U.S.C. § 3553(a)(5)(A), this Court may downwardly depart from the Guideline’s

sentencing range in line with policy statements found within the Guidelines. The following

mitigating circumstances pertain to Dr. Al-Madani, and allow for downward departure.

      A.      Dr. Al-Madani’s involvement was the product of coercion and duress
              from Dr. Hills.

           The Guidelines recognize that while defendants might not be able to advance coercion

and duress as a complete defense at trial, it can still justify a downward departure.138 “The extent



133 See Yazan Karadsheh Tr. 1391:11–1393:3. Dr. Karadsheh separately testified that he remained
friends with Dr. Al-Madani until law enforcement raided the dental clinics, which occurred in
September 2015. Id. at 1423:21–1424:2.
134   Yazan Karadsheh Tr. 1308:22–1309:4.
135   Voulgaris Tr. 4278:9–24, July 12, 2018 (Ex. 41).
136   Roth Tr. 5508:3–9.
137   Voulgaris Tr. 4277:4–4278:24, 4309:1–11.
138   USSG §5K.12.


                                              Page 38 of 48
  Case: 1:16-cr-00329-SL Doc #: 450 Filed: 02/05/19 39 of 48. PageID #: <pageID>



of the decrease ordinarily should depend on the reasonableness of the defendant’s actions, on the

proportionality of the defendant’s actions to the seriousness of coercion, blackmail, or duress

involved, and on the extent to which the conduct would have been less harmful under the

circumstances as the defendant believed them to be.”139

            Dr. Elrawy and other witnesses testified to a culture of fear and extortion under Dr. Hills.

As noted above, Dr. Elrawy explained that his payments to Dr. Hills were not voluntary, but

extortion. Although not threatened with physical harm, Dr. Hills stood in a position to inflict

serious damage on their careers. He was a widely known and respected dentist who wielded great

authority within MetroHealth. Dr. Al-Madani had the added vulnerability of his immigration

status. He is not a citizen, but a permanent resident. He depended on his employment to support

his green card. It was reasonable for Dr. Al-Madani to fear that Dr. Hills, given his MetroHealth

position and standing, could impair Dr. Al-Madani’s ability to stay in the United States if

Dr. Hills had a reason to turn on him.

            Dr. Hills valued loyalty. When he spoke to the attendings during the dinner at Red’s

Steakhouse, he made very clear how he felt about people he could not trust. This one-sided

dinner speech demonstrates the dominance Dr. Hills exerted over the other dentists.

      B.       Dr. Al-Madani’s involvement represents aberrant behavior from his law-
               abiding life.

            The Guidelines permit a downward departure for aberrant behavior. The departure may

apply when the defendant committed a single criminal occurrence that (1) was committed

without significant planning, (2) was of limited duration, and (3) represents a marked deviation by

the defendant from an otherwise law-abiding life.140 While Dr. Al-Madani may not strictly fit this


139   Id.
140
      USSG §5K2.20.


                                               Page 39 of 48
  Case: 1:16-cr-00329-SL Doc #: 450 Filed: 02/05/19 40 of 48. PageID #: <pageID>



definition (there was more than one criminal occurrence over the span of a couple years), the

rationale behind this policy statement—extending partial forgiveness for a blip from one’s

character—adheres to Dr. Al-Madani’s record as an upright member of the community. Though

he cannot fit the Guideline definition, Dr. Al-Madani requests a downward departure based on

the inconsistency between his law-abiding nature141 and his activities in this case.

      C.      Dr. Al-Madani’s incarceration poses a major risk to his family’s ability
              to fulfill its caretaking and financial responsibilities.

           The Guidelines also recognize the potential to downwardly depart for Dr. Al-Madani’s

family losing caretaking and financial support.142 Besides his wife and two young children,

Dr. Al-Madani’s parents, retirees in their seventies, also live at his home. Without Dr. Al-Madani

home, his family will suffer the loss of crucial caretaking and financial support. Since

Dr. Al-Madani went to prison after trial, Dr. Sunna has been overwhelmed with caring for the

children and the parents, while trying to work and keep her dentistry practice afloat.143 She has

had to contacted family members to borrow money. Dr. Al-Madani had always provided a

substantial amount of caretaking and support for his family. Given his family’s precarious state

and what Dr. Al-Madani means to them, he requests a downward departure to allow him to

fulfill these important obligations.

      D.      Other considerations

           While released on bond and throughout trial, Dr. Al-Madani wore a location-monitoring

ankle bracelet and followed curfew and no-contact restrictions. He abided by his bond conditions

without incident for 21 months up to trial. At the time of sentencing, Dr. Al-Madani will have



141   See Ex. 1, Letters in Support of Dr. Al-Madani.
142   USSG §5H1.10, cmt. (n.1(B)).
143   See Dr. Sunna Letter, Ex. 1(a); George Al-Madani Letter, Ex. 1(b).


                                            Page 40 of 48
 Case: 1:16-cr-00329-SL Doc #: 450 Filed: 02/05/19 41 of 48. PageID #: <pageID>



served over six months of imprisonment. During this time, he has had no incidents or other

disciplinary issues.

        As an added consequence of this case, Dr. Al-Madani will likely be subject to removal

proceedings after any sentence, which could result in his deportation. Given his guilty verdicts, he

has limited relief from removal.

        Dr. Al-Madani remains a licensed dentist and hopes to continue practicing in his

profession after completing his sentence. To help him maintain his trade skills, he expresses his

desire to volunteer and perform community service as a condition within his sentence. He has

experience working in a variety of clinically difficult environments that other dentists typically

avoid. Any such arrangement could also enable Dr. Al-Madani to support his family and

contribute to any restitution, while providing dental services to those in need.

VII.    PURPOSES: JUST PUNISHMENT AND DETERRENCE

        By statute, the sentence shall not be greater than necessary to comply with the purposes

behind imposing a sentence in 18 U.S.C. § 3553(a)(2). Determining the sentence requires

consideration of the need for the sentence—

        (A)     to reflect the seriousness of the offense, to promote respect for the law, and
                to provide just punishment for the offense;

        (B)     to afford adequate deterrence to criminal conduct;

        (C)     to protect the public from further crimes of the defendant; and

        (D)     to provide the defendant with needed educational or vocational training,
                medical care, or other correctional treatment in the most effective manner.

Of these factors, only the first two, (A) and (B), factor meaningfully into Dr. Al-Madani’s

sentence. The specific-deterrence interest in subsection (C) is not a compelling factor when

applied to Dr. Al-Madani. Before this case, Dr. Al-Madani had no record of criminal activity and




                                           Page 41 of 48
  Case: 1:16-cr-00329-SL Doc #: 450 Filed: 02/05/19 42 of 48. PageID #: <pageID>



had earned a good reputation in the community.144 As relayed by those who know

Dr. Al-Madani outside of this case, his behavior as part of these schemes represented a rare lapse

in judgment for a man who strives to do his best for others.

          Subsection (D) similarly does not weigh heavily into Dr. Al-Madani’s sentence.145 In

terms of rehabilitative “correctional treatment,” however, Dr. Al-Madani, his family, and the

community would be ill-served by a sentence that detains him without any release conditions.

Allowing Dr. Al-Madani appropriate conditions for release would facilitate his reintegration into

the life he had been pursuing before MetroHealth.

          A.      Dr. Al-Madani’s limited role in the corrupt activities necessitates a
                  less severe sentence to reflect the seriousness of his conduct and to
                  provide a just punishment.

          The general retributive interests in subsection (A) necessitate some punishment for

Dr. Al-Madani. But he was not a central figure in the corruption. He participated sparingly and

at the behest of others who stood more to benefit—specifically Dr. Hills, the primary plotter, who

regularly misled others and abused his personal and professional relationships to pursue his

personal financial agenda. Evidence showed that Dr. Al-Madani had a nominal role in each part

of the case—in terms of both the extent and nature of his involvement.146




144   See generally Ex. 1, Letters in Support of Dr. Al-Madani.
145Dr. Al-Madani needs continuing medical care for hypertension, high cholesterol, pre-diabetes,
and sleep apnea.
146 See section V.E above; see also United States v. Musgrave, 647 F. App’x 529, 533 (6th Cir. 2016)
(affirming just-punishment analysis resulting in a downward departure based on the “serious,
serious, serious” nature of the offense being tempered by the defendant’s lack of greedy, self-serving
intentions); United States v. Lay, 568 F. Supp. 2d 791, 808–10 (N.D. Ohio 2008) (varying sentence
level down six levels because the loss to the government did not accrue to the benefit of the
defendant).


                                             Page 42 of 48
  Case: 1:16-cr-00329-SL Doc #: 450 Filed: 02/05/19 43 of 48. PageID #: <pageID>



           Evidence pointed to other conspirators as having greater involvement, making him the

least culpable of those involved. Dr. Al-Madani was not involved in many aspects of the offenses,

including interacting with the Ohio State Dental Board, Anthony Jordan, Ms. Wang’s checks to

Dr. Hills, assignment of D-1 procedures, and most gifts given to Dr. Hills.

         Importantly, Dr. Al-Madani stood little to gain from the schemes. Abiding by Dr. Hills’s

requests was simply required “to practice normal dentistry”—doing so was not voluntary.147 The

evidence never showed that he received a direct payment from the schemes. And where evidence

showed that other conspirators discussed backdoor exchanges, the same was not shown of

Dr. Al-Madani.148 At most, Dr. Al-Madani benefited by (1) having his working hours compressed

into four days and (2) his private office receiving Medicaid referrals from MetroHealth. Yet the

evidence bore out neither as a real benefit to him. The four-day workweek policy started almost

years before Dr. Al-Madani gave anything of value to Dr. Hills, and neither he nor Dr. Elrawy, a

cooperating co-conspirator, perceived it as something they got in return for a gift.149 As

Dr. Elrawy testified, the gifts to Dr. Hills were just the cost of keeping the peace.150 The Medicaid

referrals were not a material benefit either. Besides the evidence that a minimal number of

referrals were actually made, Medicaid referrals do not generate profit for private dental offices.

As Dr. Elrawy commented referring to such an arrangement, “You lose money.”151




147   Elrawy Tr. 4346:13–4347:5, 4676:19–4677:1, 4751:22–4752:6, 4675:19–4677:1.
  See, e.g., Elrawy Tr. 4387:11–4388:13 (apartment rent for incentives); id. at 4493:8–4496:16
148

(money for patient referral).
149Elrawy Tr. 4679:8–4683:5 (testifying that the policy sought to prevent burn out); Elrawy Tr.
4637:8–23 (explaining that he did not get anything in return for giving things to Dr. Hills).
150   Elrawy Tr. 4346:13–4347:9.
151   Elrawy Tr. 4490:6–22.


                                           Page 43 of 48
  Case: 1:16-cr-00329-SL Doc #: 450 Filed: 02/05/19 44 of 48. PageID #: <pageID>



          B.      Even before sentencing, Dr. Al-Madani’s has suffered significant
                  personal and professional hardships that reduce the need for
                  additional punishment to effectuate adequate general deterrence.

          As with the retributive interest, there is an understandable case for some punishment of

Dr. Al-Madani to afford adequate deterrence to criminal conduct. But the general-deterrence

interest against Dr. Al-Madani is diminished by the hardships he and his family have

experienced. As his support letters demonstrate, many people—including family, friends, and

coworkers—held Dr. Al-Madani in high esteem before this case.152 That has forever changed.

Because of the convictions, his reputation is irreparably tainted. The day after the indictment,

news about the case reached Jordan through newspapers and local television stations. Anyone

who searches Dr. Al-Madani’s name on the internet will quickly find a series of news articles

identifying him as a corrupt actor. He must forever live with this stigma.

          Over the pendency of this case, Dr. Al-Madani and his wife have foregone a substantial

amount of income from their private dentistry offices, leaving them in a compromised financial

position. While awaiting trial, Dr. Al-Madani was suspended from government- and private-

insurance systems—rendering uncollectible billings for work he had done. After the suspension,

Dr. Al-Madani could find work only through a temp agency, driving from Westlake to New

Philadelphia for months to maintain an income. Setting up Buckeye Family Dental required a

major investment, which Dr. Al-Madani and his partners largely cannot recoup. Together, his

private offices have downsized from 40 employees to approximately six.

          Dr. Al-Madani may also lose his ability to continue residing and working in this country,

which is the only country his two children have ever known as home. Protecting his family’s

ability to stay in the United States was major factor motivating Dr. Al-Madani to take his case to



152See   Letters in Support, Ex. 1.


                                            Page 44 of 48
  Case: 1:16-cr-00329-SL Doc #: 450 Filed: 02/05/19 45 of 48. PageID #: <pageID>



trial. Upon completing his custodial confinement, Dr. Al-Madani will likely be subjected to

removal proceedings.

          To the professionals who could engage in conduct similar to Dr. Al-Madani’s , these

losses matter. Attorneys typically advise clients regarding these losses, often at a client’s urging.

Even though a court does not directly impose them, they are real. And they serve to strongly

deter other individuals from engaging in similar criminal activity.

VIII. AVOIDANCE OF SENTENCING DISPARITIES

          The final consideration under 18 U.S.C. § 3553(a) is the need to avoid unwarranted

sentencing disparities among defendants with similar records found guilty of similar conduct.

These cases indicate a ceiling for the type of white-collar corruption offenses in this case. The

defendants in these cases were significantly more culpable that Dr. Al-Madani. At a minimum,

they were more actively involved in schemes that resulted in much larger losses:

      •   David Donadeo, 70 months of imprisonment and 3 years of supervised release153
              As part of a $3.3 million fraud scheme against a public-school district, Mr. Donadeo
              created a shell corporation and issued fake invoices to submit to a co-conspirator, who
              paid them from the district. Shortly before search warrants were executed, Donadeo
              fled to North Carolina then to Europe. After charges were pending against for more
              three years, he was extradited back to the United States and indicted. He pleaded guilty
              to conspiracy to commit mail fraud and conspiracy to commit money laundering.

      •   Mehran Javidan, 65 months of imprisonment154
              Ms. Javidan organized and coordinated a large fraudulent-reimbursement scheme that
              resulted in a $2.2 million loss. The scheme involved securing patients’ Medicare
              information through illegal means and using that information to submit fraudulent
              billings.




153   United States v. Donadeo, 910 F.3d 886 (6th Cir. 2018).
154   United States v. Meda, 812 F.3d 502 (6th Cir. 2015).


                                              Page 45 of 48
 Case: 1:16-cr-00329-SL Doc #: 450 Filed: 02/05/19 46 of 48. PageID #: <pageID>



       Although neither case mirrors Dr. Al-Madani offenses or his status as a first-time

offender, they establish an echelon of higher-culpability cases from which Dr. Al-Madani’s

sentence should downwardly depart.

IX.    CONCLUSION

       Dr. Al-Madani is not the main character in this case—as reflected by his place in the

indictment and the infrequency with which government witnesses invoked his name. The story of

this case is about Dr. Hills—how Dr. Hills compromised an exceptional career with an escalating

pattern of self-dealing and manipulation designed for his own enrichment. To a lesser degree, it’s

a story about Dr. Alqsous and Dr. Elrawy embracing Dr. Hills’s corrupt cult of personality,

striving to be the one most trusted by Dr. Hills. Only deeper into the story does Dr. Al-Madani

arise as a character—as a man trying to tread water and not rock the boat, but who ends up

drowning himself. To effectuate a just punishment, Dr. Al-Madani’s sentence should recognize

his limited wrongdoing and not ascribe to him the fatal flaws of others.

       Dr. Al-Madani is deeply humbled by the jury’s verdicts and accepts that they must have a

consequence. He remains the same compassionate, caring professional dedicated to serving

others, and he hopes that his mistakes do not compromise his ability to fulfill that purpose.




                                           Page 46 of 48
 Case: 1:16-cr-00329-SL Doc #: 450 Filed: 02/05/19 47 of 48. PageID #: <pageID>



Respectfully submitted,

/s/ Patrick Haney                                   /s/ Richard Drucker [per consent]
Subodh Chandra (Ohio Bar No. 0069233)               Richard H. Drucker, Esq. (Ohio Bar No. 0002466)
Donald Screen (Ohio Bar No. 0044070)                Margaret W. Wong and Associates
Sandhya Gupta (Ohio Bar No. 0086052)                3150 Chester Avenue
Patrick Haney (Ohio Bar. No. 0092333)               Cleveland, Ohio 44114
The Chandra Law Firm LLC                            (216) 566-9908
1265 W. 6th Street, Suite 400                       (216) 566-1125 Fax
Cleveland, OH 44113-1326                            Richard@imwong.com
Phone: 216.578.1700 Fax: 216.578.1800
Subodh.Chandra@ChandraLaw.com
Donald.Screen@ChandraLaw.com
Sandhya.Gupta@ChandraLaw.com
Patrick.Haney@ChandraLaw.com

Attorneys for Defendant Dr. Yazan Al-Madani




                                              Page 47 of 48
 Case: 1:16-cr-00329-SL Doc #: 450 Filed: 02/05/19 48 of 48. PageID #: <pageID>



                                      CERTIFICATE OF SERVICE

I certify that on February 5, 2019, my office served, via the Court’s ECF system, the foregoing
document on all counsel of record in this case.


/s/ Patrick Haney
One of the attorneys for Defendant Dr. Yazan Al-Madani




                                             Page 48 of 48
